Case 3:20-cv-00572-DPJ-FKB Document 10-6 Filed 09/17/20 Page 1 of 6




                       EXHIBIT 5
      Case 3:20-cv-00572-DPJ-FKB Document 10-6 Filed 09/17/20 Page 2 of 6




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

CYNTHIA PARHAM, JED OPPENHEIM,
CHERYL GOGGIN, LEAGUE OF WOMEN
VOTERS MISSISSIPPI, and MISSISSIPPI
STATE CONFERENCE OF THE NAACP,

                  Plaintiffs,
                                                            Civil Action No. 3:20-cv-572-DPJ-
            v.                                              FKB

MICHAEL D. WATSON, JR., in his official
capacity as Secretary of State of Mississippi;
and LYNN FITCH, in her official capacity as
Attorney General of the State of Mississippi,

                  Defendants.




                          DECLARATION OF CYNTHIA PARHAM

       Pursuant to 28 U.S.C. § 1746, I, Cynthia Parham, declare as follows:
1.     I am over the age of eighteen, and I am competent to make this declaration. I provide this

declaration based upon my personal knowledge. I would testify to the facts in this declaration

under oath if called upon to do so.

2.     I am a Plaintiff in the above-captioned case.

3.     I am 61 years old and a resident of Oxford, Mississippi. I am a U.S. citizen and have never

lost my right to vote due to felony conviction or court order.

4.     I am an African-American woman. I live with my 62-year-old husband in our home in

Oxford, Mississippi. We do not live with anyone else.

5.     I am registered to vote in Oxford, Mississippi.
      Case 3:20-cv-00572-DPJ-FKB Document 10-6 Filed 09/17/20 Page 3 of 6




6.     I currently suffer from heart disease, diabetes, and kidney disease. I have had five heart

bypass surgeries and two stents put into my heart. My husband suffers from pulmonary disease.

These health conditions put us at higher risk of contracting, suffering severe complications, and

potentially dying from COVID-19.

7.     Because of my health conditions and my husband’s health condition, I have been taking

precautions to reduce my risk of contracting COVID-19. I have been limiting my in-person

interaction with individuals outside my family, avoiding contact with large groups, and using

personal protective equipment when I must go out. I do not leave my home except to go to work,

to doctor’s appointments, to go grocery shopping, and to occasionally visit my church.

8.     I am an insurance agent and own my own business in Oxford. I am one of only a few Black

business owners in Oxford. At work, I interact in person with only one employee and a small

number of clients, less than ten per week. Since the COVID-19 pandemic began, most of my client

interactions take place over the phone. When interacting with my employee and in-person clients,

we strictly maintain a six-foot distance. Everyone is required to wear a mask. I wear either a mask

or face shield. After every client visit, my employee sprays and wipes down the client’s chair and

doorknobs with disinfectant.

9.     I attend church services virtually and only go to my church in person once a month to pay

tithes. When I go to church to pay tithes, I usually stay in my car and hand in my donation through

the window to a deacon or trustee. Less frequently, I go inside the church to the fellowship hall

table to pay my tithes. On these occasions, I pass only a few people and we all stay socially

distanced and wear masks. I sanitize my hands afterwards. Once every few months, I go inside my

church to sing for the virtual service. When I sing at my church, I am one of less than ten people
      Case 3:20-cv-00572-DPJ-FKB Document 10-6 Filed 09/17/20 Page 4 of 6




present in the sanctuary. We wear masks and keep at least six feet away from one another the

whole time. I remove my mask to sing but otherwise I keep my mask on.

10.    I shop for groceries two or three times a week. I try to go as infrequently as possible. When

I go shopping, I always wear a mask and stay six feet away from other people. I wash my hands

or use hand sanitizer after shopping trips. I do my other non-essential shopping online.

11.    The only visitors I have had to my home since the pandemic began are family members

and my one insurance business employee.

12.    I voted in person in the March 2020 primary election in Mississippi. I ran for County

Supervisor during this election as well, although my run was not successful. My uncle inspired me

to run for office. He was the first African-American from Oxford to become a medical physician,

to my knowledge. He always told me, “Equality is not something you just talk about. It’s

something you do. If things aren’t right, you have to change them.”

13.     I have been a regular voter since the age of 18. I typically prefer to vote in-person at my

local polling place.

14.    I plan to vote in the November 2020 elections in Mississippi. I would prefer to vote in

person in November. However, because of the severe risk that voting in person at my polling place

poses to my heath and my husband’s health, I need to vote by absentee ballot.

15.    I understand that to vote by absentee ballot in Mississippi, I must qualify for an excuse. I

understand that for the November election, I do not qualify for any existing excuses to request an

absentee ballot.

16.    Although there is a new excuse on the application for an absentee ballot relating to COVID-

19 for the November 3, 2020 election, it is not clear to me that I qualify for that excuse.
       Case 3:20-cv-00572-DPJ-FKB Document 10-6 Filed 09/17/20 Page 5 of 6




17.      If I cannot vote by absentee ballot, I will have to decide whether to vote in person – risking

my health and my husband’s health – or not at all. To not vote would be devastating to me. I want

and need to vote. I am pushing everyone to vote. I just do not know if I would put my life on the

line for it.

18.      Voting is extremely important to me. I know that people have died for me to have the right

to vote. People have suffered to give me the right to vote. And I want to be able to show my

children how important it is to cast a vote. I want them to know that it counts.
DocuSign Envelope ID: 5EE4BB9B-237F-4FFD-9EE3-4634940E1EB7
                   Case 3:20-cv-00572-DPJ-FKB Document 10-6 Filed 09/17/20 Page 6 of 6




            I declare under penalty of perjury that the foregoing is true and correct.



            Executed this 17th day of August 2020.


                                                                  ____________________________________
                                                                  Cynthia Parham
